   Case: 1:18-cv-07335 Document #: 126 Filed: 02/03/21 Page 1 of 3 PageID #:1189




                  UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    JOHN DOE,
                                                       No. 1:18-cv-7335
                            Plaintiff,
                                                       Hon. Steven Seeger
            vs.
                                                       Magistrate Judge Jeffrey T. Gilbert
    LOYOLA UNIVERSITY CHICAGO,

                            Defendant.

PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT AS TO LIABILITY
   FOR BREACH OF CONTRACT IN COUNT II OF AMENDED COMPLAINT

       Plaintiff John Doe, through counsel and pursuant to Fed. R. Civ. P 56, respectfully

requests that the Court enter summary judgment as to the liability of Defendant Loyola

University Chicago for breach of contract as alleged in Count II of Plaintiff’s Amended

Complaint. In support thereof, Plaintiff refers to and incorporates herein his contemporaneously

filed Memorandum of Law and Local Rule 56.1(a)(2) Statement of Undisputed Material Facts

contemporaneously filed in support of this motion.

       Wherefore, Plaintiff respectfully requests that the Court enter partial summary judgment

as to Defendant’s liability in Count II of the Amended Complaint and grant such other and

further relief that the Court deems just and proper.
   Case: 1:18-cv-07335 Document #: 126 Filed: 02/03/21 Page 2 of 3 PageID #:1190




Dated: February 3, 2021                  Respectfully submitted,

                                         JOHN DOE

                                            By:     /s/Jonathan M. Cyrluk
                                                  One of John Doe’s Attorneys

Jonathan M. Cyrluk
CARPENTER LIPPS & LELAND LLP
180 North LaSalle Street, Suite 2105
Chicago, Illinois 60601
312-777-4300 (tel)
312-777-4839 (fax)
Email: cyrluk@carpenterlipps.com

Patricia M. Hamill
Lorie K. Dakessian
CONRAD O’BRIEN PC
1500 Market Street, Suite 3900
Centre Square, West Tower
Philadelphia, Pennsylvania 19102-2100
Email: phamill@conradobrien.com
        ldakessian@conradobrien.com




                                        2
   Case: 1:18-cv-07335 Document #: 126 Filed: 02/03/21 Page 3 of 3 PageID #:1191




                                CERTIFICATE OF SERVICE

       I, Jonathan M. Cyrluk, an attorney, hereby certify that, on February 3, 2021, I caused a
copy of the foregoing to be served on all counsel of record via the Court’s CM/ECF system.

                                          /s/Jonathan M. Cyrluk
                                     Jonathan M. Cyrluk
                                     CARPENTER LIPPS & LELAND LLP
                                     180 North LaSalle Street, Suite 2105
                                     Chicago, Illinois 60601
                                     312-777-4820 (direct)
                                     312-777-4839 (fax)
                                     cyrluk@carpenterlipps.com




                                                3
